DETAILED ACTION
In response to the Amendments filed on October 7, 2022, claims 1, 8, and 10 are amended. Currently, claims 1-20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer (WO  2018/041798 A1).
Claim 1. Helmer discloses a supplementary device configured to be releasably attached to an injection device, the supplementary device (150) comprising: 
at least one wireless communication unit (58) (pg. 23, lines 6-12); 
at least one sensor (60) (pg. 22, lines 9-17); and 
an extension (i.e., extension including mechanical connectors 53 and optical coupling 54, see annotated Fig. 12) that extends into the injection device when the supplementary device is attached to the injection device (pg. 21, lines 28-34 and Fig. 12), wherein the at least one sensor is positioned upon the extension (Fig. 12; i.e., since sensor arrangement 60 is positioned on optical coupling 54), and 
wherein the extension and the at least one sensor are arranged such that, when the supplementary device is attached to the injection device, the at least one sensor is located within the injection device (Fig. 12; i.e., since sensor 61 is positioned within the opening of housing 2 of injector device 1 to engaging with extension 25 of plunger 6) and is configured to detect the start of the injection by detecting a movement of a part (25) within the injection device (pg. 22, lines 9-34).
Helmer does not explicitly disclose that supplementary device 150 being configured to activate the at least one sensor in response to receipt via the at least one wireless communication unit of a wireless communication from an external device, use the at least one sensor to detect a start of an injection by the injection device following activation, and communicate, via the at least one wireless communication unit, the start of the injection to the external device. However, Helmer further discloses that supplementary device 50 as being an alternative embodiment to supplementary device 150 (pg. 21, line 23 until pg. 22, line 7) wherein the main difference between the two embodiments lies in how supplementary devices 50, 150 are coupled to the injector device 1, wherein both supplementary devices 50, 150 comprises sensor arrangement 60 (pg. 22, line 9 until pg. 22, line 4) and both being configured to communicate with an external electronic device 80 (Fig. 7; pg. 24, line 6 until pg. 25, line 25). Helmer further discloses that supplementary device 50 being configured to 
activate the at least one sensor in response to receipt via the at least one wireless communication unit of a wireless communication from an external device (100; pg. 27, line 35 until  pg. 28, line 28), 
use the at least one sensor to detect a start of an injection by the injection device following activation (104; pg. 28, line 9), and 
communicate, via the at least one wireless communication unit, the start of the injection to the external device (112; pg. 28, line 32 until pg. 29, line 3 and since supplementary devices  logs the timestamp of the point of time at which dispensing procedure took place, see pg. 22, lines 22-25).
Moreover, Helmer discloses that Fig. 13 is a flowchart of a method of monitoring operation of the injection device and of providing feedback to a user and Fig. 13 itself does not limit the supplementary device in step 100 “activate the supplementary device” to only supplementary device 50. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify supplementary device 150 to be configured to activate the at least one sensor in response to receipt via the at least one wireless communication unit of a wireless communication from an external device, use the at least one sensor to detect a start of an injection by the injection device following activation, and communicate, via the at least one wireless communication unit, the start of the injection to the external device as disclosed for supplementary device 50 since supplementary device 150 also comprises sensor arrangement 60 and communicates with external electronic device 80 and thus, one of ordinary skill in the art would have recognized that supplementary device 150 would also be operable in the same manner as supplementary device 50 including the specific steps of activating, using, and communicating required by the claim.
Claim 3. Helmer discloses the supplementary device according to claim 1, wherein the supplementary device is further configured to indicate that the start of the injection by the injection device has not been detected (i.e., since visual indicators 18 is illuminated white before an injection procedure takes place) (pg. 25, lines 5-17 and pg. 26, line 11 until pg. 27, line 24, particularly pg. 27, lines 15-24; i.e., via second optical coupling 14 cooperating with visual indicators 18).
Claim 4. Helmer discloses the supplementary device according to claim 1, wherein the supplementary device is configured to indicate that the start of the injection by the injection device has been detected and that an end of the injection by the injection device has not been detected (pg. 28, lines 9-16; i.e., the feedback provided during the injection procedure is an indication of the end of the injection has not been detected yet).
Claim 6. Helmer discloses the supplementary device according to claim 1, wherein the supplementary device is configured to indicate whether the wireless communication to the external device was successful (pg. 24, line 31 until pg. 25, line 3; via display 82).
Claim 7. Helmer discloses the supplementary device according to claim 1, wherein the supplementary device further comprises a temperature sensor (62) (pg. 22, line 36 until pg. 23, line 4).
Claim 8. Helmer discloses the supplementary device according to claim 7, wherein the supplementary device is configured to indicate whether a medicament contained in the injection device meets a predetermined temperature parameter (pg. 23, lines 2-4; i.e., predefined temperature range).
Claim 10. Helmer discloses a system comprising:
an injection device (1);
and a supplementary device (150) that configured to be releasably attached to an injection device, the supplementary device comprising: 
at least one wireless communication unit (58) (pg. 23, lines 6-12); 
at least one sensor (60) (pg. 22, lines 9-17); and 
an extension (i.e., extension including mechanical connectors 53 and optical coupling 54, see annotated Fig. 12) that extends into the injection device when the supplementary device is attached to the injection device (pg. 21, lines 28-34 and Fig. 12), wherein the at least one sensor is positioned upon the extension (Fig. 12; i.e., since sensor arrangement 60 is positioned on optical coupling 54), and 
wherein the extension and the at least one sensor are arranged such that, when the supplementary device is attached to the injection device, the at least one sensor is located within the injection device (Fig. 12; i.e., since sensor 61 is positioned within the opening of housing 2 of injector device 1 to engaging with extension 25 of plunger 6) and is configured to detect the start of the injection by detecting a movement of a part (25) within the injection device (pg. 22, lines 9-34).
Helmer does not explicitly disclose that supplementary device 150 being configured to activate the at least one sensor in response to receipt via the at least one wireless communication unit of a wireless communication from an external device, use the at least one sensor to detect a start of an injection by the injection device following activation, and communicate, via the at least one wireless communication unit, the start of the injection to the external device. However, Helmer further discloses that supplementary device 50 as being an alternative embodiment to supplementary device 150 (pg. 21, line 23 until pg. 22, line 7) wherein the main difference between the two embodiments lies in how supplementary devices 50, 150 are coupled to the injector device 1, wherein both supplementary devices 50, 150 comprises sensor arrangement 60 (pg. 22, line 9 until pg. 22, line 4) and both being configured to communicate with an external electronic device 80 (Fig. 7; pg. 24, line 6 until pg. 25, line 25). Helmer further discloses that supplementary device 50 being configured to 
activate the at least one sensor in response to receipt via the at least one wireless communication unit of a wireless communication from an external device (100; pg. 27, line 35 until  pg. 28, line 28), 
use the at least one sensor to detect a start of an injection by the injection device following activation (104; pg. 28, line 9), and 
communicate, via the at least one wireless communication unit, the start of the injection to the external device (112; pg. 28, line 32 until pg. 29, line 3 and since supplementary devices  logs the timestamp of the point of time at which dispensing procedure took place, see pg. 22, lines 22-25).
Moreover, Helmer discloses that Fig. 13 is a flowchart of a method of monitoring operation of the injection device and of providing feedback to a user and Fig. 13 itself does not limit the supplementary device in step 100 “activate the supplementary device” to only supplementary device 50. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify supplementary device 150 to be configured to activate the at least one sensor in response to receipt via the at least one wireless communication unit of a wireless communication from an external device, use the at least one sensor to detect a start of an injection by the injection device following activation, and communicate, via the at least one wireless communication unit, the start of the injection to the external device as disclosed for supplementary device 50 since supplementary device 150 also comprises sensor arrangement 60 and communicates with external electronic device 80 and thus, one of ordinary skill in the art would have recognized that supplementary device 150 would also be operable in the same manner as supplementary device 50 including the specific steps of activating, using, and communicating required by the claim.
Claim 11. Helmer discloses the system according to claim 10, wherein the injection device is a disposable autoinjector (pg. 20, lines 16-18).
Claim 12. Helmer discloses the system according to claim 10, wherein the supplementary device comprises a housing shaped so that, upon attachment to the injection device, the housing of the supplementary device is flush with the housing of the injection device (Fig. 12).
Claim 13. Helmer discloses the system according to claim 10, wherein the system is of uniform width, but greater in longitudinal length than the injection device (Fig. 12).
Claim 14. Helmer discloses the system according to claim 10, wherein the supplementary device is configured to attach within a recess (3) located at a distal end of the injection device (Figs. 10, 12; pg. 21, lines 31-33).
Claim 15. Helmer discloses the system according to claim 10, wherein the injection device contains a medicament (pg. 19, line 35 until pg. 20, line 2).
Claim 16. Helmer discloses the system according to claim 15, wherein the supplementary device further comprises a temperature sensor (62) (pg. 22, line 36 until pg. 23, line 4).
Claim 17. Helmer discloses the system according to claim 16, wherein the supplementary device is configured to indicate whether the medicament contained in the injection device meets a predetermined temperature parameter (pg. 23, lines 2-4; i.e., predefined temperature range).
Claim 19. Helmer discloses the system according to claim 10, wherein the supplementary device is further configured to indicate that the start of the injection by the injection device has not been detected (i.e., since visual indicators 18 is illuminated white before an injection procedure takes place) (pg. 25, lines 5-17 and pg. 26, line 11 until pg. 27, line 24, particularly pg. 27, lines 15-24; i.e., via second optical coupling 14 cooperating with visual indicators 18).
Claim 20. Helmer discloses the system according to claim 10, wherein the supplementary device is configured to indicate that the start of the injection by the injection device has been detected and that an end of the injection by the injection device has not been detected (pg. 28, lines 9-16; i.e., the feedback provided during the injection procedure is an indication of the end of the injection has not been detected yet).

Claims 2, 5, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer (WO 2018/041798 A1) in view of Arenas (WO 2016/193229 A1).
	Claim 2. Helmer discloses the supplementary device according to claim 1, wherein while Helmer discloses that the extension comprises first optical coupling 54 coupled to circuitry (Fig. 7) does not explicitly disclose that the extension is a flexible printed circuit board. However, Arenas also discloses a supplementary device configured to be releasably attached to an injection device, the supplementary device comprising: at least one wireless communication unit (pg. 4, line 19, pg. 7, lines 20-24); at least one sensor (4); and an extension (i.e., the core structure), wherein the at least one sensor is positioned upon the extension (Figs. 4a, 4b), and wherein the supplementary device is configured to: activate the at least one sensor in response to receipt activation by the user (pg. 17, lines 19-23; i.e., via pushing of button), use the at least one sensor to detect the start of an injection by the injection device following activation (pg. 17, lines 20-23; pg. 13, lines 19-26), and communicate, via the at least one wireless communication unit, the start of the injection to the external device (pg. 7, lines 20-24). Moreover, Arenas further discloses that the extension comprises a flexible printed circuit board (pg. 19, lines 4-8). Therefore, since both Helmer and Arenas are drawn to supplementary devices configured to be releasably attached to an injection device and systems comprising such a supplementary device and the injection device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the supplementary device of Helmer with the feature of the extension is a flexible printed circuit board since Arenas discloses that it is known in the art for circuitry of a supplementary device to be in the form of a flexible printed circuit board (pg. 19, lines 2-8 of Arenas).
Claim 5. Helmer discloses the supplementary device according to claim 1, wherein Helmer further discloses that the supplementary device comprises a clock for providing time signal to record and store information regarding the injection procedure (pg. 5, lines 9-15 and pg. 22, lines 22-25) and detecting the start of an injection by the injection device have been detected (104; pg. 28, line 9) but does not explicitly disclose that the supplementary device is configured to indicate that the start of the injection by the injection device has been detected and that an end of the injection by the injection device has not been detected within a predetermined time of the start of the injection. As explained above Arenas discloses a supplementary device similar to the Helmer and the instant invention, wherein Arenas further discloses the supplementary device is configured to indicate that the start of the injection by the injection device has been detected and that an end of the injection by the injection device has not been detected within a predetermined time of the start of the injection (pg. 13, lines 16-26; i.e., injection is uncompleted within predefined time period). Therefore, since both Helmer and Arenas are drawn to supplementary devices configured to be releasably attached to an injection device and systems comprising such a supplementary device and the injection device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the supplementary device of Helmer with the feature of the supplementary device is configured to indicate that the start of the injection by the injection device has been detected and that an end of the injection by the injection device has not been detected within a predetermined time of the start of the injection so as to provide feedback to the user with the information regarding the system (pg. 29, lines 4-6 and lines 15-20 of Helmer and pg. 13, lines 16-26 of Arenas).
Claims 9 and 18. Helmer discloses the supplementary device according to claim 1 and the system according to claim 16, respectively, wherein Helmer further discloses that the supplementary device comprises a clock for providing time signal to record and store information regarding the injection procedure (pg. 5, lines 9-15 and pg. 22, lines 22-25) and that the supplementary device further comprises a temperature sensor (62) to determine if the temperature is within a predefined temperature range (pg. 22, line 36 until pg. 23, line 4), but does not explicitly disclose that the supplementary device is configured to start a timer in response to determining that the medicament contained in the injection device does not meet the predetermined temperature parameter and to provide an indication when the timer expires. As explained above Arenas discloses a supplementary device similar to the Helmer and the instant invention, wherein Arenas further discloses that the supplementary device is configured to start a timer (i.e., control clock) in response to determining that the medicament contained in the injection device does not meet the predetermined temperature parameter and to provide an indication when the timer expires  (pg. 16, lines 21-31 and pg. 20, lines 28-30; i.e., since information is stored with time via control clock). Therefore, since both Helmer and Arenas are drawn to supplementary devices configured to be releasably attached to an injection device and systems comprising such a supplementary device and the injection device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the supplementary device and the system of Helmer with the feature of the supplementary device is configured to start a timer in response to determining that the medicament contained in the injection device does not meet the predetermined temperature parameter and to provide an indication when the timer expires so as to record the condition of the injection device so as to provide feedback to the user with the information regarding the system to a user of the system (pg. 29, lines 4-6 and lines 15-20 of Helmer and pg. 13, lines 16-26 of Arenas).

Response to Arguments
With respect to the previous claim objection, the amendment to claim 8 is considered sufficient to clarifying the previous informality. Therefore, the previous informality is hereby withdrawn.

Applicant’s arguments with respect to the newly added limitations of the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, it is noted that Helmer is relied upon for disclosing the newly added limitations. Arenas is only relied upon for disclosing the features of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA ZHANG/Primary Examiner, Art Unit 3783